Citation Nr: 0413975	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney cancer, as 
secondary to exposure to ionizing radiation.  

3.  Entitlement to service connection for a back disability, 
to include as secondary to the veteran's service-connected 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran's claims were remanded in August 2000 for further 
evidentiary development.

On June 19, 2000, the veteran testified at a hearing by 
videoconference before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a back 
disability is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.   

FINDINGS OF FACT

1.  Prostate cancer was not present in service or for many 
years after and is not related to an incident of service, 
including exposure to ionizing radiation.

2.  Kidney cancer was not present in service or for many 
years after and is not related to an incident of service, 
including exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may this disease be presumed to have been 
incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2003)

2.  Kidney cancer was not incurred in or aggravated by active 
service, nor may this disease be presumed to have been 
incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show any treatment for 
prostate cancer or kidney cancer.  

Service personnel records were submitted by the veteran in 
December 2000.  They show that in September 1944 the veteran 
was serving at Westover Field in Massachusetts.  They show 
that the veteran completed a personal affairs statement at 
Mitchell Field in November 1944.  

In an October 1997 statement, the veteran contended that the 
radiation treatment he received in World War II for treatment 
of inner ear ailments caused his cancer.  

In a December 1997 statement, the veteran alleged that the 
Army used a probe with radiation on him sometime in 1944 
while he served at Mitchell Field.  He wrote that he was only 
stationed there for one day, and was a corporal at the time.  
He wrote that he went to Europe from there.  He attached a 
statement from someone who he called his fellow crewman.  

In a December 1997 statement, G.C. wrote that he had a probe 
put in his nose for three minutes, but never heard anymore 
about the test.  He could not recall where the test was 
administered.  

The veteran underwent a VA genitourinary examination in 
December 1997.  It was noted that the veteran underwent a 
left nephrectomy for carcinoma in 1995, and had been followed 
at St. Elizabeth Hospital.  It was noted that shortly 
thereafter, the veteran underwent a transurethral resection 
of the prostate at which time prostate cancer was identified, 
and that the veteran had been treated with radiation therapy.  

In a June 1998 statement, Dr. R.R. wrote that he was unable 
to determine the etiology of the veteran's prostate and 
kidney cancers.  

The veteran was afforded a local hearing in October 1998.  
Regarding his cancers, he stated that in service, at the port 
of debarkation, he was put in something similar to a 
dentist's chair, and they inserted a rod up his nose (page 
9).  He stated that he was told that it was a radiation rod, 
and was to dry out the sinus for flying high altitude.  He 
stated that the rod seemed to be about 10 inches long (page 
12).  

The veteran submitted a newspaper article in December 2000, 
which discussed radiation treatment on veteran in the 1940s 
through the 1960s which involved application of nasal 
applicators of radiation.  

In August 2002, the National Personnel Records Center wrote 
that this was a fire-related record, and that there were no 
service medical records, or surgeon general office records, 
and no personnel records.  

In a July 2003 statement, the veteran wrote that he had 
submitted all of the shipping orders that he had.  He thought 
that the radiation treatment had been done at Mitchell Field 
just before leaving for Europe.  He stated that before 
service he worked in the shipyards, and that after service, 
he worked as an electrician in a glass plant, and after that 
in an auto assembly plant.  

In an August 2003 letter, the chief of the dosimetry branch 
of the US Army Radiation Standards and Dosimetry Laboratory 
wrote that it had no records of exposure to ionizing 
radiation for the veteran.  He wrote that it was unable to 
locate any records for him.  He wrote that their records 
dated back to mid-1954 only.  

In a December 2003 opinion, a VA physician reviewed the 
veteran's history of prostate cancer in 1994, and kidney 
cancer in 1995.  A VA endocrinologist opined that there is no 
evidence that the remote undocumented nasal exposure to 
radiation contributed to the development of prostate and 
renal carcinomas 50 years later.  She commented that it was 
not as likely as not that there was any relationship between 
the veteran's remote undocumented radiation exposure and the 
carcinomas.  

In a December 2003 report of contact, the veteran stated that 
he was not stationed in Mitchell Field.  He stated that they 
flew there, got a radioactive rod put in their nostrils, and 
then boarded the plane.  He stated that there was probably no 
record of this since they were shipped out.  

In a January 2004 statement, the veteran wrote that the 
treatment he had received was in late 1944.  He wrote that 
the US Army Radiation Standard and Dosimetry Laboratories 
researched the file records and stated that their records 
only dated back to 1954.  The veteran wondered if the fire at 
the Personnel Records Center was one of the reasons that the 
records could not be found.  He stated that he entered a room 
where a rod was inserted into his nostril.  He wrote that a 
flight engineer also received the same radiation treatment.  
He described treatment at the Cleveland Clinic Pain Center.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In June 2003 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in April 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in April 1998 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his prostate and kidney conditions throughout 
the more than 6 years that his claim has been adjudicated, as 
well as for copies of any service medical or service 
personnel records.  It has also asked for details of the 
radioactive rod placed in the veteran's nostrils.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
timing of the notices contained in the June 2003 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Also, even though 
the RO never sent a letter specifically requesting that the 
veteran provide any evidence in his possession that pertained 
to his claim (as required by 38 C.F.R. § 3.159 (b)), it is 
determined that for the reasons discussed above, the veteran 
is not prejudiced by such failure.   

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded a VA examination in December 2003 for the 
purpose of determining whether or not the veteran's claimed 
exposure to radiation in service could have caused his 
prostate and kidney cancers.  38 C.F.R. § 3.159 (4).  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  


Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE: For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra. 38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d)(1),(2) (2003).  

Prostate cancer and kidney cancer are not on the list above 
so the statutory presumption of service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) is not applicable.  

Both prostate cancer and kidney cancer are "radiogenic" 
diseases under 38 C.F.R. § 3.311(b)(2).  It is noted that 
38 C.F.R. § 3.311(b)(2) was amended by 63 Fed. Reg. 50993-
50995 (Sept. 24, 1998) which added "any other cancer" to 
the list of potentially radiogenic diseases.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors. See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

The evidence does not show that the veteran was exposed to 
ionizing radiation as a result of participation in 
atmospheric nuclear testing or as a result of any other 
activities under 38 C.F.R. § 3.311(b)(1).  Accordingly, his 
claim was not referred to the Under Secretary for Benefits 
(USB) for further consideration.  The veteran's specific 
claim is that he had a radiation rod inserted into his 
nostril before leaving from Mitchell Field in 1944, and that 
the exposure to such rod caused his prostate and kidney 
cancers.  However, efforts to verify that the veteran had 
such a rod inserted into his nostril were not successful.  A 
specific attempt was made to obtain the veteran's service 
personnel records.  In August 2002, in response to a request 
from the RO, the National Personnel Records Center wrote that 
this was a fire-related case, and that there were no 
personnel record documents.  

It is pointed out that even with the veteran's service 
personnel records presumably being destroyed, VA has met its 
heightened duty-to-assist.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  VA has attempted to obtain verification that the 
veteran was actually exposed to the radiation rod in 
question.  VA wrote to the veteran in June 2003 asking that 
he tell them the unit to which he was assigned when he 
received the radiation probe in 1944.  He responded in July 
2003 that he was assigned to the 15th Air Force, in Westover 
Field, and that when they received orders to go overseas, 
they flew to Mitchell Field.  He stated that he did not know 
at what point he was assigned to the 15th Air Force, 461 Bomb 
Group H.  The chief of the Dosimetry Branch with the US Army 
Radiation Standards and Dosimetry Laboratory responded to a 
letter from the RO in August 2003, and after noting that its' 
records dated back to mid-1954 only, stated that it was 
unable to locate any records for the veteran.  

Because there are no service personnel records showing that a 
radiation rod was inserted into the veteran's nostril, it 
must be determined that the veteran was not exposed to 
ionizing radiation pursuant to 38 C.F.R. § 3.311(b)(1).  It 
is pointed out that in a December 2004 report of contact, the 
veteran contended that there were probably no records of the 
radioactive rod since his unit was shipped out.  Accordingly, 
his claim was not referred to the Under Secretary for 
Benefits for further consideration 38 C.F.R. § 3.311 (c) 
(2003).  

Even if it is conceded that the veteran was exposed to 
ionizing radiation from the radiation rod, after reviewing 
the records, a VA endocrinologist opined in December 2003 
that it was not as likely as not that there was any 
relationship between the veteran's remote undocumented 
radiation exposure and the carcinomas which he subsequently 
developed.  Thus, based on the discussion above, service 
connection for prostate and kidney cancers on the basis of 
exposure to ionizing radiation is not warranted.  

Service connection may also be granted for a disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service. 38 C.F.R. § 3.303(d); see Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).  The veteran's claim must also be denied 
on a direct basis.  The evidence does not show, nor does the 
veteran contend, that he developed prostate and/or kidney 
cancers during service.  

Although the veteran has asserted that he was exposed to a 
radiation rod that was inserted into his nostril during 
service, and that such radiation exposure caused his prostate 
and kidney cancers, laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 140 
(1993).  As noted above, in December 2003, a VA examiner 
concluded that it was not as likely as not that there was any 
relationship between the veteran's remote undocumented 
radiation exposure and his prostate and kidney cancers.  

The veteran's prostate and kidney disorders were not shown 
until 1994, many years after discharge from service.  Nor is 
there any medical evidence linking this condition to 
incidents of service, including exposure to ionizing 
radiation.  After consideration of all the evidence, the 
preponderance of the evidence is against the claim for 
service connection for prostate and kidney cancers, to 
include as exposure to ionizing radiation.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation is 
denied.  

Entitlement to service connection for kidney cancer, to 
include as secondary to exposure to ionizing radiation is 
denied.  


REMAND

At the veteran's December 2003 VA examination, the examiner 
opined that it was more likely than not that the veteran's 
back condition was a separate problem not causally related to 
the veteran's knee injury.  The examiner did state that the 
veteran's knee injury with the abnormal gait indeed could 
aggravate the underlying condition to about an extent of 25 
percent.  Based on the ambiguity of the examiner's opinion, 
the veteran's claim should be remanded pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995), so that the examiner can 
clearly state whether any back disorder of the veteran's was 
aggravated by his service-connected right knee disability.  
The examiner should comment to what degree his right knee 
disability causes or aggravates his various symptoms and 
disorders for which he is claiming service connection.   See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

Accordingly, the veteran's claim should be remanded for a VA 
opinion as to whether his back disorders were aggravated by 
his service-connected right knee disability.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records regarding the 
veteran's back.  

2.  The veteran's claims folder should be 
returned to the examiner who prepared the 
veteran's December 2003 VA examination.  
If said examiner is not available, the 
claims folder should be delivered to 
another appropriate VA examiner.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
question:

Regarding any back disorder or 
disorders which the veteran has, did 
the veteran's service-connected 
right knee disability cause or 
worsen the underlying condition such 
back disorder or disorders?  If the 
examiner finds that the veteran's 
right knee disability did not cause 
but did worsen a back disorder or 
disorders, the examiner should 
identify, to the extent possible, 
the baseline manifestations which 
are due to the effects of the non-
service connected back disorder(s) 
and the increased manifestations 
which, in the examiner's opinion, 
are due to the right knee 
disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above 
question, he should so state.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for service 
connection for a back disability.  The RO 
should consider the veteran's claim on a 
direct and secondary basis as well as 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



